     Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 1 of 16 Page ID #:125




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 9
                                    SOUTHERN DIVISON
10
11    LILIANA RINCON,                            CASE NO. 8:19-cv-01812 JLS (KESx)
12
                            Plaintiff,           [PROPOSED] ORDER GRANTING
13                                               STIPULATION AND PROTECTIVE
14           vs.                                 ORDER
15    COSTCO WHOLESALE                           [Filed concurrently with Stipulation and
      CORPORATION, and DOES 1 TO 15,             Protective Order-Confidentiality
16
      inclusive,                                 Agreement]
17
18                          Defendants,
19
20
21
             The Court, having reviewed the moving papers orders as follows:
22
             1) Good Cause Appearing, the Court hereby approves this Stipulation and
23
                   Protective Order.
24
      IT IS SO ORDERED.
25
26    Dated: _______________
               May 29, 2020                          _______________________________
                                                     Karen E. Scott
27                                                   United States Magistrate Judge
28      ________________________________________________________________________________
                                                 1
      CASE NO. 8:19-cv-01812 JLS (KESx)              [PROPOSED] ORDER GRANTING STIPULATION
                                                     AND PROTECTIVE ORDER
     Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 2 of 16 Page ID #:126




 1    Submitted by:
 2     DEBORAH S. TROPP, ESQ. – BAR NO. 162613
 3     TRACY L. BREUER, ESQ. – BAR NO. 238687
       McNEIL TROPP & BRAUN LLP
 4     2 Park Plaza, Suite 620
       Irvine, California 92614
 5     Phone: (949) 259-2890
       Fax: (949) 259-2891
 6     Attorneys for Defendant,
 7     COSTCO WHOLESALE CORPORATION

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28      ________________________________________________________________________________
                                               2
      CASE NO. 8:19-cv-01812 JLS (KESx)            [PROPOSED] ORDER GRANTING STIPULATION
                                                   AND PROTECTIVE ORDER
     Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 3 of 16 Page ID #:127




 1    DEBORAH S. TROPP, ESQ. – BAR NO. 162613
      dtropp@mtbattorneys.com
 2    TRACY L. BREUER, ESQ. – BAR NO. 238687
      tbreuer@mtbattorneys.com
 3    McNEIL TROPP & BRAUN LLP
      2 Park Plaza, Suite 620
 4    Irvine, California 92614
      Ph: (949) 259-2890; Fax: (949) 259-2891
 5
 6    Attorneys for Defendant
      COSTCO WHOLESALE CORPORATION, a Washington
 7    Corporation
 8
 9                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
10                                   SOUTHERN DIVISON
11
12    LILIANA RINCON,                                CASE NO. 8:19-cv-01812 JLS (KESx)
13                            Plaintiff,             STIPULATION AND PROTECTIVE
14                                                   ORDER- CONFIDENTIALITY
               vs.                                   AGREEMENT
15
16    COSTCO WHOLESALE
      CORPORATION, and DOES 1 TO 15,
17
      inclusive,
18
                              Defendants,
19
20
21        1.             A. PURPOSES AND LIMITATIONS

22             Discovery in this action is likely to involve production of confidential,

23    proprietary, or private information for which special protection from public

24    disclosure and from use for any purpose other than prosecuting this litigation may be

25    warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter

26    the following Stipulated Protective Order. The parties acknowledge that this Order

27    does not confer blanket protections on all disclosures or responses to discovery and

28    that the protection it affords from public disclosure and use extends only to the
      ________________________________________________________________________________
                                                 1
      Case No.: 8:19-cv-01812 JLS (KESx)             STIPULATION AND PROTECTIVE ORDER-
                                                     CONFIDENTIALITY AGREEMENT
     Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 4 of 16 Page ID #:128




 1    limited information or items that are entitled to confidential treatment under the
 2    applicable legal principles. The parties further acknowledge, as set forth in Section
 3    12.3, below, that this Stipulated Protective Order does not entitle them to file
 4    confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 5    that must be followed and the standards that will be applied when a party seeks
 6    permission from the court to file material under seal
 7            B. GOOD CAUSE STATEMENT
 8            This action is likely to involve trade secrets, customer and pricing lists and
 9    other valuable research, development, commercial, financial, technical and/or
10    proprietary information for which special protection from public disclosure and from
11    use for any purpose other than prosecution of this action is warranted. Such
12    confidential and proprietary materials and information consist of, among other things,
13    confidential business or financial information, information regarding confidential
14    business practices, or other confidential research, development, or commercial
15    information (including information implicating privacy rights of third parties),
16    information otherwise generally unavailable to the public, or which may be privileged
17    or otherwise protected from disclosure under state or federal statutes, court rules, case
18    decisions, or common law. Accordingly, to expedite the flow of information, to
19    facilitate the prompt resolution of disputes over confidentiality of discovery
20    materials, to adequately protect information the parties are entitled to keep
21    confidential, to ensure that the parties are permitted reasonable necessary uses of such
22    material in preparation for and in the conduct of trial, to address their handling at the
23    end of the litigation, and serve the ends of justice, a protective order for such
24    information is justified in this matter. It is the intent of the parties that information
25    will not be designated as confidential for tactical reasons and that nothing be so
26    designated without a good faith belief that it has been maintained in a confidential,
27    non-public manner, and there is good cause why it should not be part of the public
28     ________________________________________________________________________________
                                                    2
      Case No.: 8:19-cv-01812 JLS (KESx)                STIPULATION AND PROTECTIVE ORDER-
                                                        CONFIDENTIALITY AGREEMENT
     Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 5 of 16 Page ID #:129




 1    record of this case.
 2    2.       DEFINITIONS
 3            2.1     Action: [this pending federal law suit]. [*Option: consolidated or
 4    related actions.]
 5
              2.2     Challenging Party: a Party or Non-Party that challenges the
 6
      designation of information or items under this Order.
 7
              2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
 8
      it is generated, stored or maintained) or tangible things that qualify for protection
 9
      under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
10
      Cause Statement.
11
              2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
12
      their support staff).
13
              2.5     Designating Party: a Party or Non-Party that designates information or
14
      items that it produces in disclosures or in responses to discovery as
15
      “CONFIDENTIAL.”
16
              2.6     Disclosure or Discovery Material: all items or information, regardless
17
      of the medium or manner in which it is generated, stored, or maintained (including,
18
      among other things, testimony, transcripts, and tangible things), that are produced or
19
      generated in disclosures or responses to discovery in this matter.
20
              2.7     Expert: a person with specialized knowledge or experience in a matter
21
      pertinent to the litigation who has been retained by a Party or its counsel to serve as
22
      an expert witness or as a consultant in this Action.
23
              2.8     House Counsel: attorneys who are employees of a party to this Action.
24
      House Counsel does not include Outside Counsel of Record or any other outside
25
      counsel.
26
              2.9      Non-Party: any natural person, partnership, corporation, association, or
27
      other legal entity not named as a Party to this action.
28    ________________________________________________________________________________
                                                    3
      Case No.: 8:19-cv-01812 JLS (KESx)                STIPULATION AND PROTECTIVE ORDER-
                                                        CONFIDENTIALITY AGREEMENT
     Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 6 of 16 Page ID #:130




 1            2.10 Outside Counsel of Record: attorneys who are not employees of a party to
 2    this Action but are retained to represent or advise a party to this Action and have
 3    appeared in this Action on behalf of that party or are affiliated with a law firm which
 4    has appeared on behalf of that party, and includes support staff.
 5            2.11 Party: any party to this Action, including all of its officers, directors,
 6    employees, consultants, retained experts, and Outside Counsel of Record (and their
 7    support staffs).
 8            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 9    Discovery Material in this Action.
10            2.13 Professional Vendors: persons or entities that provide litigation support
11    services (e.g., photocopying, videotaping, translating, preparing exhibits or
12    demonstrations, and organizing, storing, or retrieving data in any form or medium)
13    and their employees and subcontractors.
14            2.14 Protected Material: any Disclosure or Discovery Material that is
15    designated as “CONFIDENTIAL.”
16            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
17    from a Producing Party.
18            3.      SCOPE
19            The protections conferred by this Stipulation and Order cover not only
20    Protected Material (as defined above), but also (1) any information copied or
21    extracted from Protected Material; (2) all copies, excerpts, summaries, or
22    compilations of Protected Material; and (3) any testimony, conversations, or
23    presentations by Parties or their Counsel that might reveal Protected Material.
24            Any use of Protected Material at trial shall be governed by the orders of the
25    trial judge. This Order does not govern the use of Protected Material at trial.
26
27
28     ________________________________________________________________________________
                                                  4
      Case No.: 8:19-cv-01812 JLS (KESx)              STIPULATION AND PROTECTIVE ORDER-
                                                      CONFIDENTIALITY AGREEMENT
     Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 7 of 16 Page ID #:131




 1          4.        DURATION
 2          Even after final disposition of this litigation, the confidentiality obligations
 3    imposed by this Order shall remain in effect until a Designating Party agrees
 4    otherwise in writing or a court order otherwise directs. Final disposition shall be
 5    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 6    or without prejudice; and (2) final judgment herein after the completion and
 7    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 8    including the time limits for filing any motions or applications for extension of time
 9    pursuant to applicable law.
10
11            5.1     DESIGNATING PROTECTED MATERIAL
12    5.1     Exercise of Restraint and Care in Designating Material for Protection. Each
13    Party or Non-Party that designates information or items for protection under this
14    Order must take care to limit any such designation to specific material that qualifies
15    under the appropriate standards. The Designating Party must designate for protection
16    only those parts of material, documents, items, or oral or written communications that
17    qualify so that other portions of the material, documents, items, or communications
18    for which protection is not warranted are not swept unjustifiably within the ambit of
19    this Order.
20            Mass, indiscriminate, or routinized designations are prohibited. Designations
21    that are shown to be clearly unjustified or that have been made for an improper
22    purpose (e.g., to unnecessarily encumber the case development process or to impose
23    unnecessary expenses and burdens on other parties) may expose the Designating
24    Party to sanctions.
25            If it comes to a Designating Party’s attention that information or items that it
26    designated for protection do not qualify for protection, that Designating Party must
27    promptly notify all other Parties that it is withdrawing the inapplicable designation.
28     ________________________________________________________________________________
                                                  5
      Case No.: 8:19-cv-01812 JLS (KESx)              STIPULATION AND PROTECTIVE ORDER-
                                                      CONFIDENTIALITY AGREEMENT
     Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 8 of 16 Page ID #:132




 1            5.2        Manner and Timing of Designations. Except as otherwise provided in
 2    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4    under this Order must be clearly so designated before the material is disclosed or
 5    produced.
 6
              Designation in conformity with this Order requires:
 7
                    (a) for information in documentary form (e.g., paper or electronic
 8
      documents, but excluding transcripts of depositions or other pretrial or trial
 9
      proceedings), that the Producing Party affix at a minimum, the legend
10
      “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
11
      contains protected material. If only a portion or portions of the material on a page
12
      qualifies for protection, the Producing Party also must clearly identify the protected
13
      portion(s)       (e.g.,    by        making   appropriate    markings    in   the   margins)
14
               A Party or Non-Party that makes original documents available for inspection
15
      need not designate them for protection until after the inspecting Party has indicated
16
      which documents it would like copied and produced. During the inspection and
17
      before the designation, all of the material made available for inspection shall be
18
      deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
19
      it wants copied and produced, the Producing Party must determine which documents,
20
      or portions thereof, qualify for protection under this Order. Then, before producing
21
      the specified documents, the Producing Party must affix the “CONFIDENTIAL
22
      legend” to each page that contains Protected Material. If only a portion or portions of
23
      the material on a page qualifies for protection, the Producing Party also must clearly
24
      identify the protected portion(s) (e.g., by making appropriate markings in the
25
      margins).
26
27
28     ________________________________________________________________________________
                                                        6
      Case No.: 8:19-cv-01812 JLS (KESx)                    STIPULATION AND PROTECTIVE ORDER-
                                                            CONFIDENTIALITY AGREEMENT
     Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 9 of 16 Page ID #:133




 1                  (b) for testimony given in depositions that the Designating Party identify
 2    the Disclosure or Discovery Material on the record, before the close of the deposition
 3    all protected testimony.
 4                  (c) for information produced in some form other than documentary and for
 5    any other tangible items, that the Producing Party affix in a prominent place on the
 6    exterior of the container or containers in which the information is stored the legend
 7    “CONFIDENTIAL.” If only a portion or portions of the information warrants
 8    protection, the Producing Party, to the extent practicable, shall identify the protected
 9    portion(s).
10            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
11    failure to designate qualified information or items does not, standing alone, waive the
12    Designating Party’s right to secure protection under this Order for such material.
13    Upon timely correction of a designation, the Receiving Party must make reasonable
14    efforts to assure that the material is treated in accordance with the provisions of this
15    Order.
16           6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
17
              6.1 Timing of Challenges. Any Party or Non-Party may challenge a
18
      designation of confidentiality at any time that is consistent with the Court’s
19
20    Scheduling Order.
21
             6.2      Meet and Confer. The Challenging Party shall initiate the dispute
22
      resolution process under Local Rule 37.1 et seq.
23
              6.3     The burden of persuasion in any such challenge proceeding shall be on
24
      the Designating Party. Frivolous challenges, and those made for an improper
25
      purpose (e.g., to harass or impose unnecessary expenses and burdens on other
26
      parties) may expose the Challenging Party to sanctions. Unless the Designating
27
      Party has waived or withdrawn the confidentiality designation, all parties shall
28     ________________________________________________________________________________
                                                   7
      Case No.: 8:19-cv-01812 JLS (KESx)               STIPULATION AND PROTECTIVE ORDER-
                                                       CONFIDENTIALITY AGREEMENT
 Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 10 of 16 Page ID #:134




 1   continue to afford the material in question the level of protection to which it is
 2   entitled under the Producing Party’s designation until the Court rules on the
 3   challenge.
 4          7.       ACCESS TO AND USE OF PROTECTED MATERIAL
 5           7.1     Basic Principles. A Receiving Party may use Protected Material that is
 6   disclosed or produced by another Party or by a Non-Party in connection with this
 7   Action only for prosecuting, defending, or attempting to settle this Action. Such
 8   Protected Material may be disclosed only to the categories of persons and under the
 9   conditions described in this Order. When the Action has been terminated, a
10   Receiving Party must comply with the provisions of section 13 below (FINAL
11   DISPOSITION).
12           Protected Material must be stored and maintained by a Receiving Party at a
13   location and in a secure manner that ensures that access is limited to the persons
14   authorized under this Order.
15           7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
16   otherwise ordered by the court or permitted in writing by the Designating Party, a
17   Receiving       Party      may       disclose   any     information   or   item   designated
18   “CONFIDENTIAL”                                             only                           to:
19                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
20   well as employees of said Outside Counsel of Record to whom it is reasonably
21   necessary to disclose the information for this Action;
22                 (b)the officers, directors, and employees (including House Counsel) of the
23           Receiving Party to whom disclosure is reasonably necessary for this Action;
24                 (c) Experts (as defined in this Order) of the Receiving Party to whom
25                 disclosure is reasonably necessary for this Action and who have signed
26                 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27
                   (d) the court and its personnel;
28   ________________________________________________________________________________
                                                      8
     Case No.: 8:19-cv-01812 JLS (KESx)                    STIPULATION AND PROTECTIVE ORDER-
                                                           CONFIDENTIALITY AGREEMENT
 Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 11 of 16 Page ID #:135




 1                (e) court reporters and their staff;
 2                (f) professional jury or trial consultants, mock jurors, and Professional
 3    Vendors to whom disclosure is reasonably necessary for this Action and who have
 4    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5                (g) the author or recipient of a document containing the information or
 6    a custodian or other person who otherwise possessed or knew the information;
 7                (h) during their depositions, witnesses, and attorneys for witnesses, in
 8    the Action to whom disclosure is reasonably necessary provided: (1) the
 9    deposing party requests that the witness sign the form attached as Exhibit A
10    hereto; and (2) they will not be permitted to keep any confidential information
11    unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
12    A), unless otherwise agreed by the Designating Party or ordered by the court.
13    Pages of transcribed deposition testimony or exhibits to depositions that reveal
14    Protected Material may be separately bound by the court reporter and may not
15    be disclosed to anyone except as permitted under this Stipulated Protective
16    Order; and
17               (i) any mediator or settlement officer, and their supporting personnel,
18   mutually agreed upon by any of the parties engaged in settlement discussions.
19          8.              PROTECTED MATERIAL SUBPOENAED OR ORDERED
20   PRODUCED IN OTHER LITIGATION
21
     If a Party is served with a subpoena or a court order issued in other litigation that
22
     compels disclosure of any information or items designated in this Action as
23
     “CONFIDENTIAL,” that Party must:
24
                 (a)     promptly notify in writing the Designating Party. Such notification
25
     shall include a copy of the subpoena or court order;
26
                 (b)     promptly notify in writing the party who caused the subpoena or
27
     order to issue in the other litigation that some or all of the material covered by the
28   ________________________________________________________________________________
                                                   9
     Case No.: 8:19-cv-01812 JLS (KESx)                STIPULATION AND PROTECTIVE ORDER-
                                                       CONFIDENTIALITY AGREEMENT
 Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 12 of 16 Page ID #:136




 1   subpoena or order is subject to this Protective Order. Such notification shall include a
 2   copy of this Stipulated Protective Order; and
 3               (c)         cooperate with respect to all reasonable procedures sought to be
 4   pursued by the Designating Party whose Protected Material may be affected.
 5           If the Designating Party timely seeks a protective order, the Party served with
 6   the subpoena or court order shall not produce any information designated in this
 7   action as “CONFIDENTIAL” before a determination by the court from which the
 8   subpoena or order issued, unless the Party has obtained the Designating Party’s
 9   permission. The Designating Party shall bear the burden and expense of seeking
10   protection in that court of its confidential material and nothing in these provisions
11   should be construed as authorizing or encouraging a Receiving Party in this Action to
12   disobey a lawful directive from another court.
13
14          9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15   PRODUCED IN THIS LITIGATION
16               (a)         The terms of this Order are applicable to information produced by a
17   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
18   produced by Non-Parties in connection with this litigation is protected by the
19   remedies and relief provided by this Order. Nothing in these provisions should be
20   construed as prohibiting a Non-Party from seeking additional protections.
21
                 (b) In the event that a Party is required, by a valid discovery request, to
22
     produce a Non-Party’s confidential information in its possession, and the Party is
23
     subject to an agreement with the Non-Party not to produce the Non-Party’s
24
     confidential information, then the Party shall:
25
                       (1)      promptly notify in writing the Requesting Party and the Non-
26
     Party that some or all of the information requested is subject to a confidentiality
27
     agreement with a Non-Party;
28   ________________________________________________________________________________
                                                     10
     Case No.: 8:19-cv-01812 JLS (KESx)                   STIPULATION AND PROTECTIVE ORDER-
                                                          CONFIDENTIALITY AGREEMENT
 Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 13 of 16 Page ID #:137




 1                   (2)     promptly provide the Non-Party with a copy of the Stipulated
 2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 3   specific description of the information requested; and
 4                   (3)     make the information requested available for inspection by the
 5   Non-Party, if requested.
 6                (c) If the Non-Party fails to seek a protective order from this court within 14
 7   days of receiving the notice and accompanying information, the Receiving Party may
 8   produce the Non-Party’s confidential information responsive to the discovery request.
 9   If the Non-Party timely seeks a protective order, the Receiving Party shall not
10   produce any information in its possession or control that is subject to the
11   confidentiality agreement with the Non-Party before a determination by the court.
12   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
13   of seeking protection in this
14   court of its Protected Material.
15       10.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17   Protected Material to any person or in any circumstance not authorized under this
18   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
19   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts to
20   retrieve all unauthorized copies of the Protected Material, (c) inform the person or
21   persons to whom unauthorized disclosures were made of all the terms of this Order,
22   and (d) request such person or persons to execute the “Acknowledgment and
23   Agreement to Be Bound” that is attached hereto as Exhibit A.
24          11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25          PROTECTED MATERIAL
26           When a Producing Party gives notice to Receiving Parties that certain
27   inadvertently produced material is subject to a claim of privilege or other protection,
28   ________________________________________________________________________________
                                                   11
     Case No.: 8:19-cv-01812 JLS (KESx)                 STIPULATION AND PROTECTIVE ORDER-
                                                        CONFIDENTIALITY AGREEMENT
 Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 14 of 16 Page ID #:138




 1   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 2   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 3   may be established in an e-discovery order that provides for production without prior
 4   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 5   parties reach an agreement on the effect of disclosure of a communication or
 6   information covered by the attorney-client privilege or work product protection, the
 7   parties may incorporate their agreement in the stipulated protective order submitted to
 8   the court.
 9           12.    MISCELLANEOUS
10           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
11   person to seek its modification by the Court in the future.
12           12.2 Right to Assert Other Objections. By stipulating to the entry of this
13   Protective Order no Party waives any right it otherwise would have to object to
14   disclosing or producing any information or item on any ground not addressed in this
15   Stipulated Protective Order. Similarly, no Party waives any right to object on any
16   ground to use in evidence of any of the material covered by this Protective Order.
17           12.3 Filing Protected Material. A Party that seeks to file under seal any
18   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
19   only be filed under seal pursuant to a court order authorizing the sealing of the
20   specific Protected Material at issue. If a Party's request to file Protected Material
21   under seal is denied by the court, then the Receiving Party may file the information in
22   the public record unless otherwise instructed by the court.
23
     13.      FINAL DISPOSITION
24
             After the final disposition of this Action, as defined in paragraph 4, within 60
25
     days of a written request by the Designating Party, each Receiving Party must return
26
     all Protected Material to the Producing Party or destroy such material. As used in this
27
     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
28   ________________________________________________________________________________
                                                12
     Case No.: 8:19-cv-01812 JLS (KESx)              STIPULATION AND PROTECTIVE ORDER-
                                                     CONFIDENTIALITY AGREEMENT
 Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 15 of 16 Page ID #:139




 1   summaries, and any other format reproducing or capturing any of the Protected
 2   Material. Whether the Protected Material is returned or destroyed, the Receiving
 3   Party must submit a written certification to the Producing Party (and, if not the same
 4   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 5   (by category, where appropriate) all the Protected Material that was returned or
 6   destroyed and (2)affirms that the Receiving Party has not retained any copies,
 7   abstracts, compilations, summaries or any other format reproducing or capturing any
 8   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 9   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
10   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
11   reports, attorney work product, and consultant and expert work product, even if such
12   materials contain Protected Material. Any such archival copies that contain or
13   constitute Protected Material remain subject to this Protective Order as set forth in
14   Section 4.
15   14. Any violation of this Order may be punished by any and all appropriate
16   measures including, without limitation, contempt proceedings and/or monetary
17   sanctions.
18   Dated: May 28, 2020                               McNEIL TROPP & BRAUN LLP
19
20                                              By:    /s/ Tracy L. Breuer
                                                       Deborah S. Tropp, Esq.
21                                                     Tracy L. Breuer, Esq.
                                                       Attorneys for Defendant,
22
                                                       COSTCO WHOLESALE
23                                                     CORPORATION

24
     Dated: May 28, 2020                               GIBSON & HUGHES
25
26                                        By:  /s/ Robert B. Gibson
                                               Robert B. Gibson, Esq.
27                                             Jeff S. Hughes, Esq.
                                               Attorneys for Plaintiff,
28                                             LILIANA RINCON
     ________________________________________________________________________________
                                                  13
     Case No.: 8:19-cv-01812 JLS (KESx)                STIPULATION AND PROTECTIVE ORDER-
                                                       CONFIDENTIALITY AGREEMENT
 Case 8:19-cv-01812-JLS-KES Document 16 Filed 05/29/20 Page 16 of 16 Page ID #:140




 1                                  SIGNATURE CERTIFICATION
 2           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 3   Policies and Procedures Manual, I hereby certify that the content of this document is
 4   acceptable to Robert B. Gibson, Esq., counsel for the Plaintiff, and that I have
 5   obtained authorization from Mr. Gibson. to affix his electronic signature to this
 6   document.
 7
     Dated: May 28, 2020                           McNEIL TROPP & BRAUN LLP
 8
 9
10                                          By:    /s/ Tracy L. Breuer
                                                   Deborah S. Tropp, Esq.
11                                                 Tracy L. Breuer, Esq.
                                                   Attorneys for Defendant
12
                                                   COSTCO WHOLESALE
13                                                 CORPORATION a Washington
                                                   Corporation
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ________________________________________________________________________________
                                              14
     Case No.: 8:19-cv-01812 JLS (KESx)            STIPULATION AND PROTECTIVE ORDER-
                                                   CONFIDENTIALITY AGREEMENT
